Exhibit 10.9 INCENTIVE PLAN OF CARRIZO OIL & GAS, INC. STOCK APPRECIATION RIGHTS AGREEMENT THIS AGREEMENT (“Agreement”) is made as of the 3rd day of June, 2009 (the “Grant Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), and employee name (the “Grantee”). The Company has adopted the Incentive Plan of Carrizo Oil & Gas, Inc., as amended and restated effective April 30, 2009 (the “Plan”), a copy of which is appended to this Agreement as ExhibitA and by this reference made a part hereof, for the benefit of eligible employees, directors and independent contractors of the Company and its Subsidiaries.Capitalized terms used and not otherwise defined herein shall have the meaning ascribed thereto in the Plan. Pursuant to the Plan, the Committee, which has generally been assigned responsibility for administering the Plan, has determined that it would be in the interest of the Company and its stockholders to grant the stock appreciation rights provided herein in order to provide Grantee with additional remuneration for services rendered, to encourage Grantee to remain in the employ of the Company or its Subsidiaries and to increase Grantee’s personal interest in the continued success and progress of the Company. The Company and Grantee therefore agree as follows: 1.Grant of SAR.Subject to the terms and conditions herein, the Company grants to the Grantee during the period commencing on June 3, 2009 and expiring at 5p.m. Houston, Texas time(“Close of Business”) on June 3, 2016 (the “SAR Term”), subject to earlier termination pursuant to paragraph6 below, a stock appreciation right with respect to the number of shares of Company Common Stock (“Common Stock”) set forth on Schedule 1 hereto (the “SAR Shares”) with an exercise price set forth on Schedule1 (the “Exercise Price”).The Exercise Price and SAR Shares are subject to adjustment pursuant to paragraph9 below.This stock appreciation right is hereinafter referred to as the “SAR.” 2.Conditions of Exercise.The SAR is exercisable only in accordance with the conditions stated in this paragraph. (a) Except as otherwise provided in this subparagraph(a), the SAR may only be exercised to the extent the SAR has become available for exercise in accordance with the following schedule, provided, however, that the SAR shall not be exercisable unless the average daily production of the Company for the calendar quarter ended September 30, 2009 (“3Q09”) is at least (i) 54,764 thousand standard cubic feet equivalent per day (“Mcfe/d”), if the Company’s weighted average realized natural gas price (excluding the impact of cash settled - 1 - hedges) for 3Q09 is greater than or equal to $3/Mcf or (ii) 43,811 Mcfe/d, if the Company’s weighted average realized natural gas price (excluding the impact of cash settled hedges) for 3Q09 is less than $3/Mcf: Date Percentage of SAR Shares Available for Exercise May 28, 2010 33.3% May 28, 2011 33.3% May 28, 2012 33.3% Notwithstanding the foregoing, subject to the provisions of any applicable written employment agreement between the Grantee and the Company or any Subsidiary, the SAR will not be exercisable with respect to any additional SAR Shares if (i) Grantee has not remained in the continuous employment of the Company and its Subsidiaries through the applicable date.A change of employment is continuous employment within the meaning of this paragraph2 provided that, after giving effect to such change, the Grantee continues to be an employee of the Company or any Subsidiary. (b)To the extent the SAR becomes exercisable, the SAR may be exercised in whole or in part (at any time or from time to time, except as otherwise provided herein) until expiration of the SAR Term or earlier termination thereof. 3.Manner of Exercise.The SAR shall be considered exercised (as to the number of SAR Shares specified in the notice referred to in subparagraph (a) below) on the latest of (i) the date of exercise designated in the written notice referred to in subparagraph (a) below, (ii) if the date so designated is not a business day, the first business day following such date or (iii) the earliest business day by which the Company has received all of the following: (a)Written notice, in such form as the Committee may require, designating, among other things, the date of exercise and the number of SAR Shares with respect to which the SAR is to be exercised; and (b)Any other documentation that the Committee may reasonably require. 4.
